Citation Nr: 1224853	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-33 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with sciatica and severe limitation of motion (low back disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  No hearing was requested.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The matters of service connection for hemorrhoids and the bilateral knee disability, to include as secondary to the low back disability, have been raised by the record.  See, e.g., May 2008 notice of disagreement.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a May 2008 statement, the Veteran reported receiving treatment at the VA emergency room for the low back within the past two weeks.  He also reported treatment at the Kessler Air Force Base Medical Center (those records are in the claims file) at that time.  In a June 23, 2008 statement, the Veteran reported that he was to be scheduled for an appointment with a VA neurosurgeon, although the appointment had not yet been scheduled.  The only VA treatment record currently in the claims file is a June 6, 2008 MRI report from the Biloxi Regional Medical Center, or VAMC.  As such, the case must be remanded to obtain any outstanding VA records.

The Board further notes that the Veteran has reported that his low back symptomatology has progressively worsened over the time, and the last VA examination was conducted in December 2009, over two years ago.  The Veteran should be afforded a new VA examination to determine the current severity of his low back disability, to include any objective neurological abnormalities that may be demonstrated. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records from the Biloxi VAMC dated from May 2007 forward.  If the Veteran identifies any other outstanding treatment records, efforts should also be made to obtain such records, upon receipt of the necessary authorization for any non-VA records.  All requests and all responses, including negative responses, should be documented.  Any records received should be associated with the claims file.  If any identified records cannot be obtained after reasonable efforts, the Veteran should be notified and allowed an appropriate time to provide such records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

